PER CURIAM.
The contention that the appeal at bar is moot cannot be supported in view of the allegations contained in the affidavits filed by the parties.
Every question presented by the appeal at bar must be decided in favor of the appellant by reason of the decisions of the Supreme Court in Fleming v. Mohawk Wrecking and Lumber Co. and Raley v. Fleming, 1947, 67 S.Ct. 1129. The appellee’s motion filed in this court to abate or to dismiss the action will be denied. The order of the court below, appealed from, will be reversed.